Fourth Court of Appeals
                                San Antonio, Texas
                                     September 3, 2021

                                   No. 04-20-00409-CV

                                   CITY OF DEL RIO,
                                       Appellant

                                             v.

                                  Henry ARREDONDO,
                                        Appellee

               From the 83rd Judicial District Court, Val Verde County, Texas
                              Trial Court No. 2020-0073-CIV
                         Honorable Robert Cadena, Judge Presiding


                                      ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       Appellant’s unopposed motion to extend time to file a motion for rehearing or en banc
reconsideration is GRANTED. The motion is due on or before September 2, 2021.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court